900 F.2d 254
53 Fair Empl.Prac.Cas.  624
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eloise ROBINSON, Plaintiff-Appellant,v.Vincent M. RUSSO, Director, Defense Logistics Agency,Defendant-Appellee.
No. 89-1765.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 27, 1989.Decided March 20, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-88-501-R).
Sa'ad El-Amin, El-Amin & Associates, Richmond, Va., for appellant.
Henry E. Hudson, United States Attorney;  G. Wingate Grant, Assistant United States Attorney, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before K.K. HALL, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Eloise Robinson appeals from the order of the district court granting judgment for Vincent M. Russo, Director of the Defense Logistics Agency, on her claims of age and race discrimination.  29 U.S.C.A. Secs. 621, et seq.  (West 1985 & Supp.1989);  42 U.S.C.A. Secs. 2000e, et seq.  (West 1981).  Our review of the record and the opinion of the district court discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Robinson v. Russo, C/A No. 88-501-R (E.D.Va. June 14, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  Fed.R.App.P. 34(a)(3);  Loc.  R. 34(a).

AFFIRMED